internal_revenue_service index no number release date cc ebeo - plr-105902-99 date employer plan a plan b_trust c state x this is in reply to your letter of date and subsequent correspondence requesting a ruling that the deferred_compensation plan plan and trust fund of state x constitute an eligible_deferred_compensation_plan and trust within the meaning of sec_457 of the internal_revenue_code_of_1986 the code and the income_tax regulations in addition you have requested rulings concerning the status of trust c as a group trust under sec_401 of the code and the proper treatment under sec_3402 of the code of elective contributions made on behalf of employees of plan a employer state x is an eligible_employer within the meaning of sec_457 of the code the state personnel board board’ is a statutory body in state x responsible for the establishment of nonqualified plans such as sec_457 deferred_compensation plans effective date the board established plan b plan b is meant to be an eligible_deferred_compensation_plan under sec_457 of the code the employee_benefit_plan council council is a statutory body responsible for the establishment of qualified_retirement_plans enacted by state x’s legislature the council established plan a effective on date it is represented that plan a is a defined_contribution_plan with a cash_or_deferred_arrangement and meets the requirements of sec_401 and sec_401 of the code a favorable determination_letter was issued by the internal_revenue_service on date plan a was plr-105902-99 subsequently amended and received its most recent favorable determination_letter on date plan a allows certain employees of state x to make pre-tax contributions of up to ten percent of their compensation in addition plan a provides for discretionary matching_contributions and other employer contributions if appropriated by the legislature although state and local governments may not currently adopt sec_401 plans plan a was adopted prior to date and state x may continue to maintain plan a the council and the trustees of plan a established trust a to hold the assets of plan a for the exclusive benefit of plan a participants and beneficiaries it is represented that trust a meets the requirements of sec_401 of the code and is exempt from tax under sec_501 of the code in order to comply with the trust requirements for sec_457 plans under sec_457 the board and the trustees of plan b established the state x deferred_compensation plan trust agreement trust b effective date to hold the assets of plan b for the exclusive benefit of plan b participants and beneficiaries subsequently trust c was established by appropriate governmental authorities to pool the assets of trust a and the assets of trust b to improve the overall investment return it is represented that after the pooling of assets trust a and trust b will each continue to retain its own accounting system and the assets of each trust will be held for the exclusive benefit of the respective participants and beneficiaries in plan a and plan b the first ruling requested is that plan b as amended constitutes an eligible_deferred_compensation_plan within the meaning of sec_457 under plan b the amounts of compensation that may be deferred under the annual maximum limitation are within the limitations of sec_457 including the sec_457 coordinated deferral provision and the catch-up computation for amounts deferred for one or more of the participant’s last three taxable years ending before he or she attains normal_retirement_age the participant’s election to defer compensation must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective the plan does not provide that a loan may be made from assets held by the plan to any participant or beneficiary under the plan with certain limitations a participant may elect the manner in which his or her deferred amounts will be distributed the election must be made prior to the date any amounts become payable to the participant under plan b if the participant fails to make a timely election distribution will commence at the time and in the manner set forth in plan b under plan b no amounts will be made available to the participant or beneficiary earlier than the calendar_year the participant attains age ½ when the participant is separated from service with state x or when the participant is faced with plr-105902-99 an unforeseeable_emergency as defined under plan b in accordance with the requirements of sec_457 the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code however plan b does permit one exception to the above distribution_requirements the plan in accordance with sec_457 includes a provision permitting an in-service distribution of dollar_figure or less from a participant’s account within the requirements of that section plan b further provides that all amounts of compensation deferred pursuant to plan b all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants and beneficiaries under plan b for the exclusive benefit of the participants and beneficiaries of plan b the trust under plan b is established pursuant to a writing that constitutes a valid trust under the laws of state x and is represented to be a valid trust under state law the rights of any participant or beneficiary to payments pursuant to plan b are generally nonassignable and not subject in any manner to anticipation alienation sale transfer assignment pledge encumbrance attachment or garnishment by creditors of the participant or the participant's beneficiary the terms of trust b make it impossible prior to the satisfaction of all liabilities with respect to plan participants and their beneficiaries for any part of the assets and income of the trusts to be used for or diverted to purposes other than the exclusive benefit of plan participants and their beneficiaries sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the plr-105902-99 employee retires or in which he attains age ½ a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 sec_457 provides that the total amount payable to a participant under the plan will not be treated as made available merely because the participant may elect to receive such amount or the plan may distribute such amount without the participant's consent if i such amount does not exceed dollar_figure and ii such amount may be distributed only if-- i no amount has been deferred under the plan with respect to such participant during the 2-year period ending on the date of the distribution and ii there has been no prior distribution under the plan to such participant under this option sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 provides that the amounts in the trust are treated as includible in the gross_income of participants and beneficiaries only to the extent and at the time provided in sec_457 under the terms of plan b and trust b the trustee must hold all of the sec_457 plan assets for the exclusive benefit of the participants and their beneficiaries and all amounts deferred under the plan must be transferred to a_trust meeting the requirements of sec_457 of the code within an administratively reasonable_time period based upon the provisions of the amended plan summarized above the other documents presented and the representations made we conclude as follows plr-105902-99 the deferred_compensation plan established by state x is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 all assets and income of the plan described in sec_457 will be held in trust for the exclusive benefit of participants and their beneficiaries plan b satisfies the requirements of sec_457 and assuming that plan a otherwise satisfies the requirements of sec_401 the pooling of assets of trust a with the assets of trust b in trust c will not result in plan b failing to satisfy the requirements of sec_457 the next ruling requested is whether since plan b satisfies the requirements of sec_457 and assuming plan a otherwise satisfies the requirements of sec_401 trust c meets the definition of a group trust as stated in sec_401 of the code and is exempt from tax under sec_501 of the code sec_401 of the code provides that any group trust which otherwise meets the requirements of sec_401 shall not be treated as meeting such requirements on account of the participation or inclusion in such trust of the moneys of any plan or governmental_unit described in sec_818 sec_818 of the code describes the following plans and governmental units a a governmental_plan within the meaning of sec_414 or an eligible_deferred_compensation_plan within the meaning of sec_457 or b the government of the united_states the government of any state or political_subdivision thereof or any agency_or_instrumentality of the foregoing or any organization other than a government unit exempt from tax under this subtitle for use in satisfying an obligation of such government political_subdivision agency_or_instrumentality or organization to provide a benefit under a plan described in subparagraph a the committee report pertaining to sec_401 of the code contained in rep no 97th cong 2d sess reprinted in 1982_2_cb_600 states as follows under the conference agreement the tax-exempt status of a group trust will not be adversely affected merely because the trust accepts monies from a a retirement_plan of a state_or_local_government whether or not the plan is a qualified_plan and whether or not the assets are held in trust b any state_or_local_government monies intended for use in satisfying an obligation of such state_or_local_government to provide a retirement benefit under a governmental_plan thus sec_401 and sec_818 of the code would permit the assets of a sec_401 plan and a sec_457 plan to be pooled in a group trust in addition the committee report indicates that the intent of congress in enacting sec_401 was to allow the group trust in which governmental_plan assets are pooled to retain the tax-exempt status under sec_501 plr-105902-99 in this case employer indicates that trust a and trust b will be held together in a common group trust trust c in order to obtain economies of scale in the investment of the trust assets it has been represented that each plan’s trust has separate_accounting and that the assets are pooled in group trust for investment purposes only in addition it is stated that the assets of both plans are held for the exclusive benefit of the participants and beneficiaries of each plan respectively based upon the information provided the documents submitted and the representations made we conclude as follows since plan b satisfies the requirements of sec_457 and assuming plan a otherwise satisfies the requirements of sec_401 trust c meets the definition of a group trust as stated in sec_401 of the code and is exempt from tax under sec_501 of the code the final ruling requested is assuming that plan a otherwise satisfies the requirements of sec_401 and sec_401 that the elective contributions made by its participants in the manner represented will not constitute wages subject_to income_tax_withholding under sec_3402 of the code sec_401 states in part that a qualified_cash_or_deferred_arrangement is any arrangement which is part of a profit-sharing or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan which meets the requirements of sec_401 under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash such arrangements must meet special standards governing withdrawals forfeitures and discrimination in order to qualify for tax benefits the tax_reform_act_of_1986 public law added sec_401 which provides that a cash_or_deferred_arrangement shall not be treated as a qualified_cash_or_deferred_arrangement if it is part of a plan maintained by a state_or_local_government or political_subdivision thereof or any agency_or_instrumentality thereof however a transition rule included in section f b of the tax_reform_act_of_1986 states that sec_401 added above shall not apply to any cash_or_deferred_arrangement adopted by a state_or_local_government or political_subdivision thereof before date sec_402 provides that contributions made by an employer on behalf of an employee to a_trust which is a part of a qualified_cash_or_deferred_arrangement as defined in sec_401 shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash plr-105902-99 sec_1_401_k_-1 of the income_tax regulations provides that generally a cash_or_deferred_arrangement is an arrangement under which an eligible_employee may make a cash or deferred election with respect to contributions to or accruals or other_benefits under a plan that is intended to satisfy the requirements of sec_401 sec_1_401_k_-1 provides that a cash or deferred election is any election or modification of an earlier election by an employee to have the employer either- a provide an amount to the employee in the form of cash or some other taxable benefit that is not currently available or b contribute an amount to a_trust or provide an accrual or other benefit under a plan deferring the receipt of compensation a cash or deferred election includes a salary reduction agreement between an employee and employer under which a contribution is made under a plan only if the employee elects to reduce cash compensation or to forgo an increase in cash compensation sec_1_401_k_-1 provides that a cash or deferred election can only be made with respect to an amount that is not currently available to the employee on the date of the election further a cash or deferred election can only be made with respect to an amount that would but for the cash or deferred election become currently available after the later of the date on which the employer adopts the cash_or_deferred_arrangement or the date on which the arrangement first becomes effective sec_1_401_k_-1 provides that cash or another taxable_amount is currently available to the employee if it has been paid to the employee or if the employee is able currently to receive the cash or other taxable_amount at the employee’s discretion an amount is not currently available to an employee if there is a significant restriction or limitation on the employee’s right to receive the amount before a particular time in the future the determination of whether an amount is currently available to an employee does not depend on whether it has been constructively received by the employee for purposes of sec_451 sec_1_401_k_-1 of the regulations provides that a qualified_cash_or_deferred_arrangement is a cash_or_deferred_arrangement that satisfies the requirements of paragraphs b c d and e of sec_1_401_k_-1 and that is part of a plan that otherwise satisfies the requirements of sec_401 sec_1_401_k_-1 of the regulations provides that except as provided in sec_1_401_k_-1 elective contributions under a qualified_cash_or_deferred_arrangement are treated as employer contributions sec_1_401_k_-1 of the regulations provides that except as provided in sec_402 and in sec_1_401_k_-1 elective contributions under a qualified_cash_or_deferred_arrangement are neither includible in an employee’s gross_income at the time the cash or other taxable amounts would have been includible in the plr-105902-99 employee’s gross_income but for the cash or deferred election nor at the time the elective contributions are contributed to the plan federal_income_tax withholding under sec_3402 is imposed on wages as defined in sec_3401 sec_3401 excepts from the definition of wages remuneration paid to or on behalf of an employee or his beneficiary from or to a_trust described in sec_401 which is exempt from tax under sec_501 at the time of such payment unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust sec_31_3401_a_12_-1 of the regulations further provides that the term wages does not include any payment made by an employer on behalf of an employee or his beneficiary into a_trust or to or on behalf of an employee or his beneficiary from a_trust if at the time of such payment the trust is exempt from tax under sec_501 as an organization described in sec_401 based on the information provided the documents presented and the representations made we conclude as follows the elective contributions made on behalf of an employee under plan a will not constitute wages subject_to income_tax_withholding under sec_3402 this ruling is based on the assumption that plan a will otherwise be qualified under sec_401 and sec_401 this ruling letter is directed only to state x and the participants of state x’s plan and applies only to the plans and trusts originally submitted and revised including the amended plan submitted on date sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when the criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
